Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In the amendment filed 03/24/2021, the following has occurred: claims 1, 18-20, and 25-26 have been amended and claims 23-24 have been canceled.  Now, claims 1-4, 7-9, 11-22, and 25-31 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Vobach on 04/01/2021.

The application has been amended as follows: 

	Please cancel claims 1-4, 7-9, 11-22, 25, and 31.

Allowable Subject Matter
Claims 26-30 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 26-30 distinguish over the prior art is the inclusion of the combination of limitations of collecting patient-self-assessments of symptoms from a patient by initially collecting the self-assessments through data messaging (e.g. text messaging, email, etc.) determining that the data 
Additionally, while the claims recite limitations that are encompass an abstract idea as previously set forth, the integration of the IVR system in the process of changing data collection methods integrates the abstract idea into a practical application.  As described in the specification, the analysis of data collection methods by technical means improves the quality of self-reporting of symptoms and thus provides a technical solution to a technical problem of computer-based data collection of patient self-assessments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satchwell, International Application Publication No. WO 00/70508, discloses a home health monitoring system that allows a patient to self-report symptom information.
Hoyme, US Patent Application Publication No. 2007/0179349, discloses a patient population database used for comparing treatment outcomes to a subject patient’s treatment.
Trigg et al., Development of a wireless web based infrastructure to support collection of patient self-reported QoL & symptom information in a clinical setting, discloses a web-based interface for recording patient-self-reported symptom information for clinical use and for storing in a research database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626